OPINION
LIVERMORE, Presiding Judge.
This appeal raises the question whether appellee, the Town of Maraña, may provide by ordinance that a referendum on a town ordinance be voted on at a special election. We agree with the trial court that it may.
Appellant’s argument is that because the state constitution, Ariz. Const, art. IV, Pt. 1, § 1(10), requires that state initiative and referendum petitions be voted on at the next “regular general election,” no town ordinance may provide for voting other than at regularly scheduled town elections. It is clear that this constitutional provision precludes voting on statewide initiative and referendum petitions other than at general elections. Tucson Manor, Inc. v. Federal National Mortgage Ass’n, 73 Ariz. 387, 241 P.2d 1126 (1952); Estes v. State, 48 Ariz. 21, 58 P.2d 753 (1936).
The effort, however, to impose the state model by analogy on town petitions is expressly precluded by the constitutional provision allowing towns to “prescribe the manner of exercising [the powers of initiative and referendum] within the restrictions of general laws.” Ariz. Const. art. IV, Pt. 1, § 1(8). This provision empowers a municipality to provide for voting on referendum petitions at a special election. See Williams v. Parrack, 83 Ariz. 227, 319 P.2d 989 (1957) (city charter provision calling for special election on initiative petitions). No general law forbids it. The only general law applicable to initiative and referendum, A.R.S. §§ 19-141 to -144, by its terms does not apply to towns which provide by ordinance, as Maraña does in this case, “for the manner of exercising the initiative and referendum powers.” A.R.S. § 19-141(A); Pointe Resorts, Inc. v. Culbertson, 156 Ariz. 158, 750 P.2d 1361 (1987).
AFFIRMED.
HATHAWAY and HOWARD, JJ., concur.